DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-3, 6, 8-18  and 21 are pending; 
Claims 1-3, 6, 8-18 are currently amended; claims 4-5, 7, 19-20 are canceled; claim 21 is new;
Claim 21 is rejected herein.
Response to Arguments
Applicant’s arguments, with respect to the currently amended claims 1-3, 6 and 8-18 have been fully considered and are persuasive.  The rejection of, 6 and 8-18 has been withdrawn.
Regarding Applicant’s argument wherein “…claim 21 recites that the locking bar is a circumferential locking bar in contract with the set screws described in Lee…” The Examiner asserts that the Examiner has broadly and reasonably interpreted the setscrew as “a circumferential locking bar”. Since the setscrew comprises the bar and circumference.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Lee (U.S. Pat. No. 5405347).
Regarding claim 21, Lee teaches a quick disconnect mount comprising:
a mounting stud (Lee; 52) securable to a structure, the mounting stud including at least one circumferential ridge (Lee; ridge defined between the top-side surface  of 58 and 60) and at least one circumferential trough (Lee; 60 or 40); 
a connector (Lee; 110) securable on the mounting stud, the connector including a central channel (Lee; channel for receiving 58) sized to fit over the mounting stud and a circumferential locking bar (Lee; 132) engageable with the circumferential trough,
Alternatively, claims 21 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Lee (U.S. Pat. No. 5405347).
Regarding claim 1, Lee teaches a quick disconnect mount comprising:
a mounting stud (Lee; 30) securable to a structure, the mounting stud including at least one circumferential ridge (Lee; ridge defined between the upper and side surface of 40) and at least one circumferential trough (Lee; 40); and
(Lee; 110, 52) securable on the mounting stud, the connector including a central channel (Lee; channel for receiving 58) sized to fit over the mounting stud and a circumferential locking bar (Lee; 132) engageable with the circumferential trough.
Allowable Subject Matter
Claims 1-3, 6, 8-18 are allowed.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631